Citation Nr: 1711578	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  08-37 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include dilated cardiomyopathy without ischemia, cardiac arrhythmia, hypertension, a heart murmur, and valvular insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to September 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In November 2014 and March 2016 decisions, the Board remanded the case for additional development, which has been completed.    The matter has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case to obtain a fully adequate medical opinion regarding the Veteran's entitlement to service connection for a cardiovascular disability, to include dilated cardiomyopathy without ischemia, cardiac arrhythmia, hypertension, a heart murmur, and valvular insufficiency.

In a March 2016 remand, the Board directed the AOJ to obtain a VA examination to determine the etiology of the Veteran's cardiovascular disabilities as shown in his VA treatment and private medical records.  Although a VA examination was provided in April 2016 and a subsequent VA medical opinion was obtained, the Board finds that the examination is inadequate for adjudication purposes and, therefore, there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

In October 1965, the Veteran's pre-service medical records documented a heart murmur was found in September 1963 after a routine sports physical examination.  The Veteran's private physician (Dr. G. F.), likewise, found an audible grade II or VI murmur at the apex and over the aortic valve.  It appeared to be loudest over the aortic valve, was transmitted into both sides of the neck, was short, and covered approximately one-half of systole.  The murmur was accentuated by exercise and expiration.   The second aortic sound was somewhat faint compared with the second pulmonic sound.  It was not heard in the axilla or the back.  There were no signs of congestive heart failure or anything suggestive of other congenital abnormalities.  His EKG was normal.  The murmur was somewhat suggestive of an abnormality of the aortic valve or possibly a slight degree of subaortic stenosis.  However, it was not producing any symptoms, or abnormalities in cardiovascular physiology, and no treatment or further studies were required.   His private physician opined that the murmur was too loud in the neck to be entirely innocent, but he recalled a similar case where a patient had an identical murmur, was symptomatic, and had cardiac catheterization with angiogram yet nothing was found.  Dr. G. F. concluded that the Veteran's heart murmur raised the possibility of mild aortic valve disease; however, he was asymptomatic.

The Veteran's service treatment records indicated that the Veteran reported the presence of a heart murmur and chest pain in December 1965.  However, his examination, at that time, showed that he had a normal sinus rhythm and no indications of a heart murmur or an enlarged heart.  Additionally, the Veteran's separation examination in September 1967 noted that the Veteran's heart was normal.  

In December 2002, the Veteran's private physician, Dr. S. M., heard a grade I to II/VI soft, low systolic murmur at the right upper sternal border.  However, the remainder of the Veteran's VA treatment and private medical records are silent for any symptoms related to, treatment for, or diagnosis of a heart murmur.  

In its March 2016 remand the Board requested the examiner to, among other things, opine as to whether the evidence clearly and unmistakably shows that the Veteran had a heart murmur prior to entering service and, if so, whether there was clear and unmistakable evidence that the heart murmur was not aggravated during service.  See generally 38 U.S.C. § 1111.  The examiner responded that aggravation did not arise by the Veteran's active military service as, per the Veteran's service treatment records, a murmur was not found on examination in December 1965.  

The Board finds that the examiner's opinion is inadequate, however, as there is no indication that he reviewed the Veteran's private medical records.  Specifically, the examiner's conclusion relied on lack of December 1965 EKG results and November 2015 VA treatment record and April 2016 VA examination reports finding no evidence of heart murmur.  The examiner did not address the private physicians' pre- and post-service findings of a heart murmur in October 1965 and December 2002.  Moreover, the examiner's opinion did not provide sufficient rationale to explain the Veteran's medical history and assertions of a heart murmur.  Additionally, the Board notes that the April 2016 examiner did not address the relevance, if any, of the in-service report of chest pain and whether it is related to the Veteran's cardiovascular disabilities as shown in his VA treatment and private medical records. 

When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds the VA examiner's opinion inadequate and, thus, remand is warranted.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cardiac disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. After completing the foregoing development, the AOJ should obtain an addendum opinion from a qualified medical professional.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the October 1965 private medical record indicating the Veteran had a heart murmur.  All pertinent symptomatology and findings must be reported in detail. 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether the Veteran's heart murmur clearly and unmistakably preexisted the Veteran's period of service.  If it is found that the Veteran's heart murmur did clearly and unmistakably preexist his active duty service, can it also be concluded that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.  Additionally, the examiner should be sure to explain his or her opinion on the matter.  Moreover, the examiner should note any evidence of record to support his or her opinion.

The examiner should also offer an opinion as to the as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current cardiovascular disability is causally or etiologically related to the Veteran's military service, including as a result of his in-service reports of a heart murmur and chest pain or any conceded exposure to herbicide agents.  With regard to herbicide agent exposure as a possible causative factor, the examiner is asked to disregard that the disorders are not ones for which a "presumption" has been established, and, instead, should answer whether the conditions result from herbicide agent exposure notwithstanding that it is not on the "presumptive" list.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of his cardiovascular disabilities and describe how such disabilities to include a heart murmur and chest pain generally present or develop in most cases, in determining the likelihood that his cardiovascular disability is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






